           Case 1:20-cv-10617-WGY Document 191 Filed 05/29/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
MARIA ALEJANDRA CELIMEN SAVINO             )
and JULIO CESAR MEDEIROS NEVES,            )
                                           )
Petitioners-Plaintiffs,                   )
                                          )   20-cv-10617 WGY
       v.                                 )
                                          )
THOMAS HODGSON, et al.,                    )
                                          )
       Respondents-Defendants.            )
__________________________________________)


               DEFENDANTS’ NOTICE OF TRANSFER OUT OF BRISTOL

       Respondents-Defendants hereby provide the Court and opposing counsel with notice that

JUAN CARLOS ILLICACHI-SHIGLIA will be transferred out of the Bristol County House

of Corrections to facilitate his removal from the United States no sooner than 10:00 a.m. on

Tuesday, June 2, 2020. He has been tested for COVID-19 using an FDA-approved RT-PCR test

received negative results. 1 With that transfer, the number of immigration detainees remaining at

Bristol County House of Corrections is 72.

                                                    Respectfully submitted,

                                                    ANDREW E. LELLING,
                                                    United States Attorney




       1
          FDA has approved a number of vendors’ tests on an interim basis pursuant to what it
calls an Emergency Use Authorization or “EUA.” Upon information and belief, this is a fast-
track review process that does not lead to a complete approval, but instead a temporary
emergency approval in light of the pandemic. See, e.g., https://www.fda.gov/emergency-
preparedness-and-response/mcm-legal-regulatory-and-policy-framework/emergency-use-
authorization (accessed 5/28/20). Defendants understand the Court’s order to include EUA-
approved tests as acceptable.
        Case 1:20-cv-10617-WGY Document 191 Filed 05/29/20 Page 2 of 2



                                               By:   /s/ Thomas E. Kanwit
                                                     Thomas E. Kanwit
                                                     Michael Sady
                                                     Assistant U.S. Attorneys
                                                     U.S. Attorney’s Office
                                                     John J. Moakley U.S. Courthouse
                                                     1 Courthouse Way, Suite 9200
                                                     Boston, MA 02210
                                                     (617) 748-3100
       May 29, 2020                                  thomas.kanwit@usdoj.gov




                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                                             /s/ Thomas E. Kanwit
Dated: May 29, 2020                                          Thomas E. Kanwit
